MEMORANDUM DECISION                                                         FILED
      Pursuant to Ind. Appellate Rule 65(D), this                            Oct 12 2017, 11:18 am

      Memorandum Decision shall not be regarded as                                CLERK
      precedent or cited before any court except for the                      Indiana Supreme Court
                                                                                 Court of Appeals
      purpose of establishing the defense of res judicata,                         and Tax Court

      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jeffery A. Earl                                           Curtis T. Hill, Jr.
      Danville, Indiana                                         Attorney General of Indiana
                                                                Michael Gene Worden
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      B.W.,                                                     October 12, 2017

      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                32A01-1705-JV-924
              v.                                                Appeal from the Hendricks Superior
                                                                Court.
                                                                The Honorable Karen M. Love,
      State of Indiana,                                         Judge.
      Appellee-Petitioner.                                      Trial Court Cause No.
                                                                32D03-1606-JD-163




      Friedlander, Senior Judge

[1]   B.W. appeals the juvenile court’s dispositional order. We affirm.


[2]   B.W. presents one issue for our review, which we restate as whether the

      juvenile court abused its discretion by awarding wardship of B.W. to the

      Department of Correction (DOC).

      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017          Page 1 of 7
[3]   On June 20, 2016, the State filed a delinquency petition alleging that B.W. had

      committed the offenses of conspiracy to commit robbery, a Level 5 felony if
                                         1
      committed by an adult, and possession of paraphernalia, a Class A
                                                             2
      misdemeanor if committed by an adult. At the fact-finding hearing, B.W.

      admitted to the allegations, and the juvenile court entered a true finding. The

      court awarded wardship of B.W. to the DOC but suspended that commitment

      and placed B.W. on supervised probation for twenty-four months. Specific

      conditions of B.W.’s probation included a 6:30 p.m. curfew, substance abuse

      evaluation and treatment, abstinence from intoxicating or illegal substances,

      school attendance and appropriate behavior, no contact with his co-conspirators

      Z.M. or M.T., at least part-time employment, a letter of apology to the victim,

      truthful testimony against Z.M. and M.T., and participation in home-based

      counseling.


[4]   On October 27, 2016, the State filed a petition to modify B.W.’s supervised

      probation due to allegations of a positive drug screen for marijuana and

      suspension from school due to unexcused absences. This petition was soon

      followed by the filing of a supplemental petition to modify based upon B.W.’s

      pending expulsion from school. At a hearing on these matters, B.W. admitted




      1
          Ind. Code §§ 35-42-5-1 (2014), 35-41-5-2 (2014).
      2
          Ind. Code § 35-48-4-8.3 (2015).

      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017   Page 2 of 7
      to violating his probation, and the juvenile court modified the terms of his

      probation to add participation in mentoring services and family therapy.


[5]   The State filed another petition to modify B.W.’s probation on February 16,

      2017, alleging that B.W. had again violated the terms of his probation,

      specifically the 6:30 p.m. curfew and the no contact with Z.M. The juvenile

      court held a hearing on the State’s petition, after which it entered a true finding

      and imposed the previously-suspended commitment to the DOC. B.W. now

      appeals.


[6]   As B.W. concedes, the evidence in this case is undisputed that he violated the

      curfew term of his probation. See Appellant’s Br. p. 9. He claims, however,

      that his commitment to the DOC is improper because it is not the least

      restrictive alternative available.


[7]   The choice of the specific disposition of a juvenile adjudicated to be delinquent

      is a matter within the sound discretion of the juvenile court. J.S. v. State, 881
N.E.2d 26 (Ind. Ct. App. 2008). This discretion is subject to the statutory

      considerations of the welfare of the child, the safety of the community, and the

      policy of favoring the least harsh disposition. Id. We will reverse a juvenile

      disposition only for an abuse of discretion, which occurs when the juvenile

      court’s action is clearly erroneous and against the logic and effect of the facts

      and circumstances before the court, or the reasonable, probable, and actual

      inferences drawn therefrom. Id. Accordingly, the juvenile court is accorded

      wide latitude and great flexibility in its dealings with juveniles. Id.


      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017   Page 3 of 7
[8]   Indiana Code section 31-37-18-6 (1997) sets forth the following factors a

      juvenile court must consider when entering a dispositional decree:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:
              (1) is:
                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and
                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;
              (2) least interferes with family autonomy;
              (3) is least disruptive of family life;
              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and
              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.
      Although this section requires the juvenile court to select the least restrictive

      placement, that requirement is limited by the safety of the community and the

      best interest of the child. D.B. v. State, 842 N.E.2d 399 (Ind. Ct. App. 2006).

      Thus, the statute recognizes that, in certain situations, the best interest of the

      child is better served by a more restrictive placement. Id.


[9]   B.W.’s father testified at the fact-finding hearing that on February 4, 2017, the

      police came to his home and woke him at approximately 1:00 a.m. At that

      time, they informed him that they had heard B.W. was at a party and that Z.M.

      was also at the party. B.W.’s father did not know if B.W. was at home because

      he had gone to bed much earlier in the evening when B.W. and his brothers

      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017   Page 4 of 7
       were all at home. He further testified that he and B.W. argue a lot and that

       B.W. knows what he is supposed to do for his probation and “there’s not much

       [B.W.’s father] can do.” Tr. p. 26.


[10]   While acknowledging B.W.’s effort to obtain employment, his care coordinator

       testified that each of B.W.’s weekly drug screens had been positive for

       marijuana and that his substance abuse therapist closed his file as unsuccessful

       after he failed to attend three appointments. She further testified that B.W. had

       an appointment for a court-ordered psychological evaluation but had canceled

       the appointment. In summarizing her observations of B.W., she testified, “The

       only thing he really cares about right now is working. He doesn’t seem too

       motivated to go to school, to participate in services.” Id. at 41.


[11]   In addition, B.W.’s probation officer testified that B.W.’s cooperation has been

       “hit and miss.” Id. at 43. She testified that B.W. sleeps through appointments

       and that he does not cooperate with his providers, other than his mentor. She

       also mentioned his positive drug screens, his withdrawal from school, and his

       withdrawal from or being “kicked out” of his last GED program. Id. Finally,

       she testified that B.W.’s probation “has not been successful up to this point.”

       Id.


[12]   In his testimony, B.W. admitted that he was out past his curfew on February 4,

       2017, at the home of his friend, Cory. He testified that he left Cory’s and went

       over to the party because he was told his brother was there. He claims he

       knocked on the door of the loud party, asked for his brother, told his brother to


       Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017   Page 5 of 7
       go home, and went back to Cory’s — all without attending the party or seeing

       Z.M. B.W. further admitted that he had failed drug tests, slept through

       scheduled appointments, failed to have a psychological evaluation, and not

       begun GED classes or treatment for his substance abuse issues. Moreover, he

       continued to be equivocal about his marijuana use even as he was testifying at

       the fact-finding hearing. When told he was going to be drug tested after the

       hearing and asked if it would be a “clean” test, B.W.’s response was that it

       “should be.” Id. at 54. The State further asked if he had smoked marijuana

       within the last thirty days, and B.W. responded, “I’d say no. I really — I

       haven’t smoked and I can pass a – I can pass a drug screen. I’m pretty sure of

       it.” Id. at 55.


[13]   In stating its decision, the juvenile court observed that although B.W.’s

       employment is a positive thing, his education is far more important. The court

       declared it was “very unfortunate” that B.W. canceled his psychological

       evaluation appointment, dropped out of school, and continued to use

       marijuana. Id. at 47. The court further explained that by being sent to the

       DOC, B.W. would be able to obtain his GED, receive a psychological

       evaluation, and receive needed substance abuse treatment. Accordingly, in its

       dispositional order, the court strongly recommended to the DOC that B.W. be

       placed in Camp Summit “so that he can get his GED and get some training.”

       Id. at 61. In its order, the court additionally determined that B.W.’s father

       cannot or will not provide B.W. with the supervision he needs.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017   Page 6 of 7
[14]   By its terms, Indiana Code section 31-37-18-6 recognizes that while less

       restrictive placement options may be available, in certain situations a less

       restrictive placement is not consistent with the best interest of the child. This is

       such a situation. Within the first seven months of his twenty-four-month

       probation term, B.W. had accumulated three petitions to modify. Upon true

       findings for the first two petitions, the juvenile court employed less restrictive

       dispositions and merely continued B.W.’s probation with the addition of

       mentoring services and family therapy. Yet none of these less restrictive

       dispositions were successful at rehabilitating B.W. His continuing actions

       during his short term of probation proved that he is unable or unwilling to abide

       by less restrictive dispositions. As the court remarked, a commitment to the

       DOC will significantly increase the chances that B.W. secures his GED and

       training for future employment as well as treatment to address his substance

       abuse issues. Thus, the court’s decision to commit B.W. to the DOC fulfills the

       juvenile system’s dual purpose of rehabilitation and behavioral re-direction. See

       S.C. v. State, 779 N.E.2d 937 (Ind. Ct. App. 2002) (stating that nature of juvenile

       process is rehabilitation and aid to juvenile to direct his behavior so he will not

       later become a criminal), trans. denied.


[15]   For the foregoing reasons, we conclude the juvenile court did not abuse its

       discretion in committing B.W. to the DOC.


[16]   Judgment affirmed.


       May, J., and Crone, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1705-JV-924 | October 12, 2017   Page 7 of 7